Title: From Jonathan Trumbull, Jr. to Jeremiah Olney, 3 September 1782
From: Trumbull, Jonathan, Jr.
To: Olney, Jeremiah


                  
                     Sir
                     Head Quarter 3d Septr 1782
                  
                  I am directed by His Excellency to reply to your Letter of Yesterday.
                  The General is pleased with your Attention & Vigilence—Genl Hazens Permit is without the Mode presented in the Genl Instructions at your Post—& inadmissable on its own ground.
                  You will please to pass Mr Taylor agreably to his Passport from Gnl Hazen—& suffer the packet of Letters to go in with him.  
                  The Horses are not to be admitted to pass into N. York.  I Am &c. Yours 
                  
                     Jon. T——ll
                  
               